Watson, J.
An information was filed against the respondent charging him with owning, keeping, and possessing intoxicating liquor with intent to sell, furnish, and give away the same, without authority of law, in which the time of committing the offense was alleged as “on the day of A. D. 1898.” Upon motion of the State, the court allowed the information to be amended by inserting, *406in said blank spaces, the date, claimed to be that of the alleged owning, keeping, etc., to which respondent excepted.
It is contended on behalf of the respondent that the allowance of this amendment was, in effect, making a new information and therefore improper.
Assuming the respondent’s contentions, as to the effect of this amendment, to be sound, it can avail him nothing, for, at common law, informations were amendable in substance, even to the striking out or the addition of new counts. State v. White, 64 Vt. 372.

Judgment that there is no error in the proceedings of the county court, and that the respondent take nothing by his exceptions. Let sentence be imposed and execution done.